Case:19-13939-TBM Doc#:4 Filed:05/09/19 Entered:05/10/19 09:57:15 Pagel of 2

Fill in this information to identify your case:

Debtor 4 MONET T. RUSSELL

Fas{Name Mdde Name Last Name

Debtor 2
{Spouse, if fing) FirstName Ue" Waddle Hame moa Mame

United States Bankeueley Court forth the: DISTRICT TOF COLO RADO

Case number
(if known)

 

  

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 is

 

If you are an individual filling under chapter 7, you must flif out this form if:

® creditors have claims secured by your property, or

@ you have leased personal proporty and the fease has not expired,

You must file this fonn with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever Is earlier, unless the court extends the time for cause. You must also send coples to the creditors and lessors you list on the form.
If (vo married people are filing together in a joint case, bath are equally responsible for supplying correct information,

Both debtors must sign and date the form.

Be as complete and accurate as possible, If more space is needed, attach a separate sheet to this form, On the top of any additional pages,
write your name and case number (if known).

aa List Your Creditors Who Have Secured Glaims

 

4. Forany creditors that you listed In Part 1 of Schedule 0; Creditors Who Have Claims Secured by Property (Official Form 106D}, fill in the
information below,

Identify the creditor and the property that fs collateral sop What doy ou 1 intend to do o with tho property that A Did you claim ‘the property .
: , PMs ve a ‘secures a debt? ooo “as exempt on Schedule cr.
Creditor’s () Surrender the property. No
name:
L) Retain the property and redeem it. C) yes
orepery of C) Retain the property and enter into a
Reaffirmation Agreement.

securing debt:
CQ) Retain the property and [explain]:

 

 

Creditors C1) Surrender the property. No

name:
C) Retain the property and redeem it. L} Yes
prope of C) Retain the property and enter into a
Reaffinnation Agreement.

securing debt:
C) Retain the property and [explain}:

 

Creditors L) Surrender the property. LI No

 

 

 

 

name:

C) Retain the property and redeem it. UO Yes
propery of Cl Retain the property and enter into a
securing debt: Reaffirmation Agreement.

Q) Retain the property and fexpiain]:
Creditor's U1 surrender the property. CO) No
name:

() Retain the property and redeem it. ves
propery af QO Retain the property and enter into a

Reaffirmation Agreement.

securing debt:
C) Retain the property and fexplain}:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 4
Case:19-13939-TBM Doc#:4 Filed:05/09/19 Entered:05/10/19 09:57:15 Page2 of 2

Debtor 1 MONET T. RUSSELL Case number (if kroiva),

Fast Name Biddle Heme Last Name
List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),

"fill In the information below, Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended, You may assume an unexpired personal Property lease if the trustee does not assume it. 11 U.S.C, § 365(p)(2).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Describe your unexpired personal property leases ny pes a ee a . S oe . io : : a Buh Will the lease be assumed?

Lessors name: ONE 75 NORTH APARTMENTS ONo

Description of leased RENT es

property:

Lessor’s name: CI No

QO)

Description of leased Yes

property:

Lessor’s name: Ono

Description of leased C] Yes

property:

Lessors name: LI No
Yes

Description of leased

property:

Lessors name: Owe
QO) Yes

Description of leased

property:

Lessors name: QNo
L] ves

Description of leased

property:

Lessor's name: CI No
Yes

Description of leased
Property:

pry Sign Below

 

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
persona! property that is subject to an unexpired lease.

xitmo Rusu) x

Signature of Debtor 1 Signature of Debtor 2

pae 0S Ne aOFT

MMi DD OF YYYY

 

ate
MMi DOL YY

Official Form 108 Statement of Intention for Individuals Fillng Under Chapter 7 page 2
